Citation Nr: 9912673	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-47 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for a neurological disorder, 
including bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant










ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO, in pertinent part, denied entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for a neurological 
disorder.


FINDING OF FACT

The claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for a neurological disorder, including 
bilateral carpal tunnel syndrome, is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for a neurological disorder, including 
bilateral carpal tunnel syndrome, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In April 1993, the veteran was treated on an outpatient basis 
at a VA Medical Center (VAMC) for numerous complaints, 
including, but not limited to, tendinitis of the left 
shoulder, right hand stiffness, right hip pain, right knee 
pain, and tenderness to the right quadriceps.  At that time, 
it was noted that the veteran's right hand and forearm became 
numb, but had resolved in 24 hours and was not recurring.  
The veteran was treated and released on an outpatient basis.  

In June 1995, the veteran stated that he wished to file a 
claim under 38 U.S.C.A. § 1151 due to an injury on or about 
November 1994 at a VAMC.  In a July 1995 response, the RO 
requested the veteran to specify what disability or injury he 
was claiming under § 1151 in November 1994.  The veteran did 
not directly respond to the July 1995 request for additional 
information.

In a September 1995 letter to his United States Senator, the 
veteran noted numerous difficulties.  In June 1996, he 
contended that the VAMC had refused to do surgery for carpal 
tunnel syndrome for both wrists.  As a result, it was 
contended that this condition worsened; consequently, he was 
filing a claim under 38 U.S.C.A. § 1151.  

Submitted at this time was a March 1996 statement from 
Hooshang Pak, M.D.  Dr. Pak noted that the veteran's symptoms 
and findings at that time were consistent with bilateral 
carpal tunnel syndrome.  Dr. Pak did not associate a 
worsening of the veteran's carpal tunnel syndrome with the 
failure of the VAMC to treat this condition. 

In a September 1996 notice of disagreement, the veteran 
reiterated his contention that the failure of the VAMC to 
operate on his carpal tunnel syndrome had caused him pain and 
suffering.  He noted that he had to utilize a private medical 
facility to have this problem corrected and that he wanted VA 
to pay for his medical and surgical expenses.  The veteran 
also contended that he was entitled to compensation of 
approximately $200 to $300 a month for the rest of his life 
because of the damage done to his body.  

In November 1996, the RO requested the veteran provide more 
information regarding his claim, including, but not limited 
to, the date and the name of the VA facility he first 
requested treatment of his carpal tunnel syndrome.  In a 
December 1996 response, the veteran noted that he had first 
requested treatment for his carpal tunnel syndrome in April 
1993.

The veteran has submitted numerous medical documents in 
support of his claim.  However, no health care provider cited 
associates the veteran's neurologic disorder, including 
carpal tunnel syndrome, to a failure of VA to treat this 
condition in 1993.

In a December 1996 VA evaluation, the veteran was diagnosed 
with bilateral carpal tunnel syndrome, status post surgery on 
the right hand with fairly good results.  Carpal tunnel 
syndrome on the left hand was minimally symptomatic at that 
time.  The VA physician failed to associate the veteran's 
carpal tunnel syndrome with a failure of the VAMC to treat 
this condition in 1993.

At a hearing held before a hearing officer at the RO in 
January 1997, the veteran reiterated his previous 
contentions.  The veteran noted treatment by a Fred 
Swerdloff, M.D., prior to his treatment at the VAMC in April 
1993.  The veteran cited to the statement that noted the 
"possibility of surgical intervention" would be required.  
At this time, Dr. Swerdloff made no reference to carpal 
tunnel syndrome.  The veteran also testified that he had 
asked the VAMC for an operation to treat his carpal tunnel 
syndrome but that they would not perform it.  

In a rebuttal to the January 1997 Supplemental Statement of 
the Case, the veteran contended that he went to the VAMC 
because of numbness in his right hand and forearm that he had 
experienced for a 24-hour period.  It was contended that the 
VAMC did not do anything about this condition.  As a result, 
it was contended that VA was at fault for this condition.  

In February 1998, the veteran contended that in 1993 he had 
asked VA medical personnel on several occasions for surgery 
to treat his carpal tunnel syndrome, without results.  In 
December 1998, the veteran submitted references to the VA 
Labor Code and contended that he had a right to be treated 
for this condition in 1993.  


Criteria

In pertinent part, 38 U.S.C.A. § 1151 (West 1991) provided 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.


The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provided that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation was precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner, which held that no showing of 
negligence is necessary for recovery under section 1151.  In 
pertinent part, § 1151 is amended as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. §§ 3.361, 23.363 (1998), were effective 
from October 1, 1997.  63 Fed. Reg. 45006-7 (1998) (to be 
codified at 38 C.F.R. §§ 3.361 - 3.363).  

However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since the veteran's appeal was pending prior to this date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  VAOPGCPREC 40-97 (O.G.C. Prec. 
40-97).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Since the Gardner determination, the U.S. Court of Appeals 
for Veterans Claims (Court) has provided the Board with a 
series of important cases on what constitutes a "well-
grounded claim."  The Court has held that, in general, a 
claim for service connection is well grounded when three 
elements are satisfied.  

First, there must be competent evidence of a current 
disability (a medical diagnosis).  Second, there must be 
evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gobber, 10 Vet. App. 488, 495-97 (1997).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  In 
this regard, it is important to note that the Karnas decision 
does not apply to Court determinations.  See Brewer v. West, 
11. Vet. App. 228 (1998).  Accordingly, Court decisions 
regarding well-grounded claims apply even if decided after 
the claim in this case was filed.

In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran in 
that case sought compensation pursuant to § 1151 for a back 
disability allegedly caused by VA treatment of a nonservice-
connected right knee disability.  He also contended that his 
left knee was injured within a VA vocational rehabilitation 
program.  The Court, specifically citing to Gardner, found 
that the veteran had failed to submit any medical evidence 
that his current left knee and spine disabilities resulted 
from VA surgery or treatment.  Contreras, 5 Vet. App. at 495.  
The Court found that the veteran's own statements were not 
competent evidence of medical causation.  Therefore, the 
claim was not well grounded as a matter of law.  Id. 
at 495-496.  The Court stated, in pertinent part:



. . . even accepting his assertions as 
true, he has not submitted any evidence 
that could plausibly establish that those 
incidents caused his current left knee 
and spine disabilities.  Absent such 
evidence of a causal relationship, the 
veteran has not submitted a well-grounded 
claim, as a matter of law, for § 1151 
benefits for those disabilities.  

Contreras, 5 Vet. App. at 496.  

In the current case before the Board, the veteran has failed 
to submit any competent medical evidence that his current 
disability or disabilities are the result of VA treatment or 
a failure of VA to treat him.  

The veteran has made numerous contentions regarding alleged 
negligence during his treatment at the VAMC.  Under the 
Gardner determination, "malpractice or negligence" is not 
an issue.  The sole issue before the Board is whether any 
disability resulted from any VA treatment or a failure to 
treatment.  Under Gardner, the Board is required to find only 
a disability or aggravation of the preexisting disability.  
This is a lower standard than a finding of either malpractice 
or negligence.  However, no such evidence exists in this 
case.  Accordingly, even under the lower standard (in 
existence before congressional action), the veteran's claim 
must be denied.

The Court has made clear that a lay party is not competent to 
provide evidence to matters requiring expertise derived from 
specialized knowledge, skill, expertise, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495-5 
(1994).  The Court has consistently made clear that a lay 
person is not competent to render medical opinions regarding 
the etiology of disorders and disabilities and cannot 
diagnose medical conditions.  

Such an opinion is entitled to no probative weight.  
Cromley v Brown, 7 Vet. App. 376, 379 (1995), Boeck v. Brown, 
6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 
5 Vet. App. 93, 95 (1993); Clarkson v. Brown, 4 Vet. App. 
565, 567 (1993); and Espiritu, 2 Vet. App. at 495.  
Consequently, the veteran's lay medical assertions to the 
effect that he has some disability or an aggravation of a 
disability as the result of VA treatment (or a failure to 
treat him) is neither competent nor probative of the issues 
in question.  While the veteran is competent to testify 
regarding the events that are alleged to have occurred, he is 
not competent to diagnose the etiology of his own 
disabilities or to determine that these disabilities are the 
result of VA treatment.  

The veteran appears to contend that his condition was 
aggravated by a failure to treat the condition at the VAMC.  
The Court in Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc), held that the term "disability" as used in 38 
U.S.C.A. § 1110 (West 1991) refers to an "impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated." Allen, 7 Vet. App. at 448.  

Consequently, the Court concluded that "pursuant to § 1110 
and § 3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.  Under this decision, two 
elements must be present in order to support a grant of 
secondary service connection on the basis of aggravation: 

(1) it must be shown that the service connected disability 
aggravates the nonservice connected disability; and 

(2) the degree of increased disability due to the aggravation 
by the service connected disorder over and above what the 
underlying nonservice connected disorder causes must be 
identified, otherwise, there is no identifiable disability 
subject to service connection.  Medical evidence has not been 
provided on either element.  Consequently, the determination 
in Allen does not support the veteran's claim.   

The Board finds no evidence to establish that any failure to 
treat the veteran caused any disability or aggravated any 
preexisting disability.  The fact that the veteran underwent 
treatment at a VAMC does not provide a reasonable basis to 
presuppose that any current disability is the result of this 
treatment or a failure to provide treatment.  The veteran's 
lay medical assertions to the effect that he had some 
disability (or aggravation of a disability) as a result of 
VA's failure to treat him is neither competent nor probative 
of the issues in question.  While the veteran is competent to 
testify regarding events that are alleged to have occurred, 
he is not competent to diagnose the etiology of his own 
disabilities or to determine that these disabilities are a 
result of VA's failure to treat him.

The Board finds no evidence to establish that any failure to 
treat the veteran in 1993, or at any other time, has caused 
any disability or aggravated any preexisting disability.  The 
fact that the veteran has carpal tunnel syndrome and was 
treated for this condition by a private health care provider 
does not provide a reasonable basis to presuppose that VA was 
required to treat this condition in 1993, that this condition 
existed in 1993, or that a failure to treat the veteran in 
1993 has caused an aggravation of this disability.  There is 
simply no evidence in the veteran's claims file to indicate 
that any disability or disabilities were caused by a failure 
of the VA to treat him for any condition.  Therefore, under 
standards established by the Court in Contreras, the claim is 
not well grounded as a matter of law.

The Board must note that the veteran's specific contention 
regarding the claim at issue is extremely unclear.  At the 
hearing held before a hearing officer at the RO in January 
1997, and in other documents, the veteran referred to other 
disabilities not at issue in this case.  

However, at no time has the veteran contended that his 
alleged neurological difficulties, including bilateral carpal 
tunnel syndrome, are the result of his active service.  In 
any event, there is no current medical evidence indicating 
that any of the veteran's disabilities are the result of 
either his active service or VA treatment.  As a result, such 
claims, if they were presented, would not be well grounded 
for the reasons cited above unless the veteran could present 
such competent evidence.

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty to advise him to submit such 
evidence to complete the application for benefits.  The Court 
has also held, however, that the obligation exists only in 
the limited circumstances where the veteran has referenced 
other known and existing evidence.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  In this case, the undersigned 
must find that neither the Board nor the RO is on notice of 
the existence of any evidence that exists that, if true, 
would make the veteran's claims plausible.

As the veteran's claim for compensation benefits under 
38 U.S.C.A. § 1151 for a neurological disorder, including 
bilateral carpal tunnel syndrome is not well grounded, the 
doctrine of reasonable doubt has no application to his case.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for compensation benefits under 
38 U.S.C.A. § 1151 for a neurological disorder, including 
bilateral carpal tunnel syndrome, VA has no duty to assist 
the appellant in developing his case.


ORDER

The appellant not having submitted a well-grounded claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a neurological disorder, including bilateral carpal 
tunnel syndrome, the appeal is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

